Case 4:20-mj-04644-N/A-DTF Document1 Filed 03/19/20 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Craig Junior Wharton MAGISTRATE'S CASE NO.
DOB: 1987; United States 20 wf) & 6 A A M d

 

 

Complaint for violation of Title 8 United States Code § 1324(a)()(A)Gi), 1324(a)(D(B)@, and 1324(a)(1)(B) Gi)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about March 18, 2020, in the District of Arizona, Craig Junior Wharton, knowing and in reckless
disregard of the fact that certain illegal aliens, Brayan Valentin-Martinez and Auner Hilario Mendez-Galvan,
had come to, entered and remained in the United States in violation of law, did transport and move said aliens
within the United States by means of transportation and otherwise, in furtherance of such violation of law and
did so for the purpose of private financial gain, and placing in jeopardy the life of any person; in violation of
Title 8, United States Code, Sections 1324(a)(1)(A)(ii),1324(a)()(B)@) and 1324(a)0)(B) (iii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 18, 2020, in the District of Arizona, United States Border Patrol Agents (BPA) received
information from a concerned citizen regarding a suspicious vehicle near the store in Sababe, AZ. The BPA
saw two vehicles leave the area, including a white 2004 Ford F-150. An agent saw the F-150 traveling
southbound with one occupant. Shortly after, the truck was traveling northbound with multiple occupants.
The BPA conducted a vehicle stop and saw multiple subjects dressed in camouflage clothing laying down on
the bed of the truck. The BPA heard the truck go into gear and speed off. The pulled over on SR-286 north
of Arivaca Road and multiple subjects ran from the truck. BPA eventually arrested the driver Craig Junior]
Wharton and five illegal aliens. Two of the illegal aliens were identified as Brayan Valentin-Martinez and
Auner Hilario Mendez-Galvan.

 

Material witness Valentin said he had arranged to be smuggled into the United States for money. Valentin] —
and Mendez said they crossed the border illegally and walked to a designated pick up spot. Both said a white
truck stopped at their location and picked them up. Mendez said the guide instructed everyone to get on the
truck. They all got on the bed of the truck and the driver began to drive at a very high rate of speed. They
were pulled over by BPA who attempted to open the tailgate. The driver quickly sped off to avoid being
arrested. Mendez said the tail gate was open and he almost fell of the bed of the truck. The other subjects on
the bed of the truck with him helped him not to fall off.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Brayan Valentin-Martinez and Auner Hilario
Mendez-Galvan

 

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is Digitally signed by RICARDOISLAVA
true and correct to the best of my knowledge. RICARDO ISLAVA. Date: 2020.05.08 testa 0700"
AUTHORIZED BY: AUSA JAA/ri OFFICIAL TITLE

 

Border Patrol Agent Ricardo H. Islava

 

Sworn by telephone _x

SIGNATURE OF Ee . \ DATE
ts & 2,
nS Sl March 19, 2020

 

 

 

 

See Federal roles of Criminal Precedure Rules 3, 4.1, and 54

 

 
